Cipabick, J. (dissenting).
Because I believe that the reasonable suspicion standard should be met before law enforcement conducts an exterior canine sniff of a vehicle, I respectfully dissent.
In People v Dunn (77 NY2d 19 [1990]), we held that an exterior canine sniff constitutes a search within the meaning of article I, § 12 of the New York Constitution (id. at 25). We further held that reasonable suspicion that defendant’s apartment contained illegal drugs was required before law enforcement could conduct a canine sniff in the common hallway outside the apartment (id. at 26). To determine this standard, we balanced the degree of the search’s intrusion against its utility (see id.-, see also People v Kuhn, 33 NY2d 203, 209 [1973] [reasonableness of search determined “by ‘balancing the need to search against the invasion which the search entails’ ”]). Because exterior canine sniffs are “uniquely discriminate and nonintrusive” and of “significant utility to law enforcement authorities,” we found that they “may be used without a warrant or probable cause, provided that the police have a reasonable suspicion that a residence contains illicit contraband” (Dunn, 77 NY2d at 26). Conducting the same balancing here, I do not see any reason to depart from the reasonable suspicion standard we articulated in Dunn.
It is well-settled that an individual has a legitimate expectation of privacy with respect to spaces within a vehicle that cannot be viewed from the outside (see People v Class, 63 NY2d 491, 495 [1984]), and law enforcement must usually have probable cause before searching any of these areas (see People v Yancy, 86 NY2d 239, 245 [1995]). This is, of course, the same level of suspicion required before law enforcement may search a *115residence (see e.g. People v Brown, 96 NY2d 80, 88 [2001]), though automobile searches may be conducted without a warrant (see Yancy, 86 NY2d at 245-246). While it is true that, generally speaking, an individual has a lesser expectation of privacy in a car than in a home (see Yancy, 86 NY2d at 245-246), this distinction has never affected the standard required to search areas of a vehicle shielded from outside view, and it should not now justify a search of these private spaces based on mere founded suspicion rather than the reasonable suspicion standard applied to residences and their thresholds (see Dunn, 77 NY2d at 26).* Indeed, prior to today, the predicate of founded suspicion of criminality adopted by the majority would have permitted no more than a request to search, not a search itself (see People v Dunbar, 5 NY3d 834, 835 [2005]; People v Hollman, 79 NY2d 181, 191-192 [1992]).
Where our law distinguishes between vehicular and residential privacy, it does so because of pragmatic considerations not present in this case. The automobile exception to the warrant requirement, for example, was born of expediency, not a general finding that private areas of a vehicle are not entitled to protection (Yancy, 86 NY2d at 245-246 [considering “the mobility of the vehicle and the corresponding probability that any contraband contained therein will quickly disappear, and the diminished expectation of privacy attributed to individuals and their property when travelling in an automobile”]). Here, unlike in Yancy, there is no reason why the contents of a car’s trunk or console should be afforded less constitutional protection than the contents of one’s home. In fact, the officers in Yancy were justified in conducting a warrantless search of the automobile based on “incidental observation of hundreds of separately packaged empty vials and caps in open view following a valid automobile stop” (id. at 246). Thus, I believe that, as in Dunn, the minimal intrusiveness of an exterior canine sniff justifies requiring such a search to be predicated on reasonable suspicion.
*116Moreover, the predicate for a canine sniff selected by the majority, founded suspicion that criminal activity is afoot, is divorced from the realities of the encounter. By way of example, the canine in Devone could not assist the officers in ascertaining whether defendant’s vehicle was stolen, as originally suspected. Trained canines are capable only of detecting drugs. Yet the majority allows such a search without requiring any suspicion of illegal drug activity. Without a nexus between the suspicion held by the police and the capability of the canine, the probe sanctioned by the majority is but a fishing expedition.
Particularly in light of New York’s strong tradition of protecting our citizens from unreasonable searches under article I, § 12 of the New York Constitution, I believe the appropriate level of suspicion that must be present before law enforcement conducts an exterior canine sniff search of a vehicle is the standard of reasonable suspicion of the presence of illicit drugs in the vehicle, not the lesser “founded suspicion” standard chosen by the majority here.
Accordingly, I would reverse both orders of the Appellate Division.
Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Ciparick dissents and votes to reverse in a separate opinion in which Chief Judge Lippman and Judge Jones concur.
In each case: Order affirmed.

 Under our traditional De Bour formulation governing the appropriate level of suspicion in police-citizen encounters, level one requires that police have “an objective, credible reason, not necessarily indicative of criminality”; level two requires “a founded suspicion that criminal activity is afoot”; level three requires “a reasonable suspicion that the particular individual was involved in a felony or misdemeanor”; and level four “requires probable cause to believe that the person . . . has committed a crime” (People v Moore, 6 NY3d 496, 498-499 [2006]; see also People v De Bour, 40 NY2d 210, 223 [1976]).